DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is sent in response to claim amendments and “Applicant Arguments and Remarks” filed on May 3, 2022 for application S/N 15/861,457. After further thorough search, argument consideration and examination of the present application and in light of the prior arts made of record, claim 1-3, 6, 8,10-17 and 20 are allowed. 

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment for application S/N 16/123,300 was given via email by Mr. Nathan Mutter (Registration No. 70,107) on 8/11/2022.

	Amendments to claim 1, 6, 8, 10-11, 15 and 20 (Claim dated 5/3/2022) were made. Claim 5, 7, 9 and 18-19 are cancelled. The application has been amended as follows:
Claim 1 (Amended) A method for data migration validation, comprising:
migrating a set of data records from a source database to a target database, wherein the set of data records remain  live at the source database during the migration, and each data record of the set of data records comprises a timestamp and a record identifier;
receiving, during the migration, a modification to a data record of the set of data records;
updating, at the source database, a first timestamp corresponding to a time of the modification to the data record;
calculating, according to a hashing function, a  first hash value that identifies the set of data records at the source database, wherein  the first hash value  uniquely  identifies  at least the first timestamp indicating the time when the data record was last modified at the source database;
calculating, according to the hashing function, a  second hash value that identifies the set of data records at the target database, wherein  the second hash value  uniquely  identifies  at least a second timestamp indicating when the data record of the set of data records was last modified at the source database and prior to migration to the target database, the second hash value being different from the first hash value;
comparing the first hash value and the second hash value, and performing a row count for the source database and the target database using a single instance;
modifying one or more data records of the set of data records at the source database during the migration; updating the timestamp for the one or more modified data records; calculating an additional hash value for the set of data records according to the hashing function, and based at least in part on the record identifier and the updated timestamp for each data record of the set of data records; comparing the additional hash value and the second hash value; and transmitting a validation result message indicating that the data migration was unsuccessful based at least in part on [[the]] comparing the additional hash value and the second hash value.

	Claim 5, Canceled. 
Claim 6 (Amended) The method of claim [[5]] 1, further comprising:
accessing the set of data records at the source database while migrating the set of data records based at least in part on the set of data records remaining live.
Claim 7, Canceled.  
Claim 8,(Amended) The method of claim [[7]] 1, further comprising:
transmitting the one or more modified data records to the target database during a dead phase, wherein the dead phase comprises a period where the set of data records are locked down at the source database.
Claim 9, Canceled.
Claim 10 (Amended) The method of claim [[9]] 1, wherein transmitting the validation result message further comprises: determining the additional hash value and second hash value are equal based at least in part on the comparing, wherein the validation result message indicates a successful migration.
Claim 11 (Amended) The method of claim [[9]] 1, wherein transmitting the validation result message further comprises: determining the additional hash value and second hash value are different based at least in part on the comparing, wherein the validation result message indicates an unsuccessful migration.
Claim 15 (Amended) An apparatus for data migration validation, comprising:
a processor;
memory in electronic communication with the processor; and
instructions stored in the memory and executable by the processor to cause the apparatus to:
migrate a set of data records from a source database to a target database, wherein the set of data records remain  live at the source database during the migration, and each data record of the set of data records comprises a timestamp and a record identifier;
receive, during the migration, a modification to a data record of the set of data records;
update, at the source database, a first timestamp corresponding to a time of the modification to the data record;
calculate, according to a hashing function, a  first hash value that identifies the set of data records at the source database, wherein  the first hash value  uniquely  identifies  at least the first timestamp indicating the time when the data record was last modified at the source database;
calculate, according to the hashing function, a  second hash value that identifies the set of data records at the target database, wherein  the second hash value  uniquely  identifies  at least a second timestamp indicating when the data record of the set of data records was last modified at the source database and prior to migration to the target database, the second hash value being different from the first hash value;
compare the first hash value and the second hash value, and perform a row count for the source database and the target database using a single instance;
modify one or more data records of the set of data records at the source database during the migration; update the timestamp for the one or more modified data records; calculate an additional hash value for the set of data records according to the hashing function, and based at least in part on the record identifier and the updated timestamp for each data record of the set of data records; compare the additional hash value and the second hash value; and
transmit a validation result message indicating that the data migration was unsuccessful based at least in part on [[the]] comparing the additional hash value and the second hash value.
Claim 18, Canceled.
Claim 19, Canceled. 
Claim  20, (Amended) A non-transitory computer-readable medium storing code for data migration validation, the code comprising instructions executable by a processor to:
migrate a set of data records from a source database to a target database, wherein the set of data records remain  live at the source database during the migration, and each data record of the set of data records comprises a timestamp and a record identifier;
receive, during the migration, a modification to a data record of the set of data records;
update, at the source database, a first timestamp corresponding to a time of the modification to the data record;

calculate, according to a hashing function, a  first hash value that identifies the set of data records at the source database, wherein  the first hash value  uniquely  identifies  at least the first timestamp indicating the time when the data record was last modified at the source database;
calculate, according to the hashing function, a  second hash value that identifies the set of data records at the target database, wherein  the second hash value  uniquely  identifies  at least a second timestamp indicating when the data record of the set of data records was last modified at the source database and prior to migration to the target database, the second hash value being different from the first hash value;
compare the first hash value and the second hash value, and perform a row count for the source database and the target database using a single instance;
modify one or more data records of the set of data records at the source database during the migration; update the timestamp for the one or more modified data records; calculate an additional hash value for the set of data records according to the hashing function, and based at least in part on the record identifier and the updated timestamp for each data record of the set of data records; compare the additional hash value and the second hash value; and
transmit a validation result message indicating that the data migration was unsuccessful based at least in part on [[the]] comparing the additional hash value and the second hash value.


Allowable Subject Matter

Claims 1-3, 6, 8,10-17 and 20 submitted on May 3, 2022 are allowed.  

Claim 1 is allowed. The following is a statement of reasons for the indication of allowable subject matter:  
The prior arts made of record neither render obvious nor anticipates the combination of claimed elements, as recited in independent claims 1.
Buehne teaches migration of database records from source to target and checking validation of migrated records and further teaches receiving record modification at source during data migration process. Prior art Garg teaches creating a signature/hash value for a set of data at source or destination databases, comparing signatures/hash of source and target data sources and transmitting the comparison results. Prior art Choi teaches calculating hashing partly based on keys/identifiers along with timestamps but, the prior arts of record do not specifically suggest “modifying one or more data records of the set of data records at the source database during the migration; updating the timestamp for the one or more modified data records; calculating an additional hash value for the set of data records according to the hashing function, and based at least in part on the record identifier and the updated timestamp for each data record of the set of data records; comparing the additional hash value and the second hash value” with all the other limitations recited in the independent claims 1.
These features together with other limitations of the independent claim is novel and non-obvious over the prior arts of record; therefore claims 1 is allowed.  

Claim 15 is allowed. The following is a statement of reasons for the indication of allowable subject matter:  
The prior arts made of record neither render obvious nor anticipates the combination of claimed elements, as recited in independent claims 15.
Buehne teaches migration of database records from source to target and checking validation of migrated records and further teaches receiving record modification at source during data migration process. Prior art Garg teaches creating a signature/hash value for a set of data at source or destination databases, comparing signatures/hash of source and target data sources and transmitting the comparison results. Prior art Choi teaches calculating hashing partly based on keys/identifiers along with timestamps but, the prior arts of record do not specifically suggest “modify one or more data records of the set of data records at the source database during the migration; update the timestamp for the one or more modified data records; calculate an additional hash value for the set of data records according to the hashing function, and based at least in part on the record identifier and the updated timestamp for each data record of the set of data records; compare the additional hash value and the second hash value” with all the other limitations recited in the independent claims 15.
These features together with other limitations of the independent claim is novel and non-obvious over the prior arts of record; therefore claims 15 is allowed.  

Claim 20 is allowed. The following is a statement of reasons for the indication of allowable subject matter:  
The prior arts made of record neither render obvious nor anticipates the combination of claimed elements, as recited in independent claims 20.
Buehne teaches migration of database records from source to target and checking validation of migrated records and further teaches receiving record modification at source during data migration process. Prior art Garg teaches creating a signature/hash value for a set of data at source or destination databases, comparing signatures/hash of source and target data sources and transmitting the comparison results. Prior art Choi teaches calculating hashing partly based on keys/identifiers along with timestamps but, the prior arts of record do not specifically suggest “modify one or more data records of the set of data records at the source database during the migration; update the timestamp for the one or more modified data records; calculate an additional hash value for the set of data records according to the hashing function, and based at least in part on the record identifier and the updated timestamp for each data record of the set of data records; compare the additional hash value and the second hash value” with all the other limitations recited in the independent claims 20.
These features together with other limitations of the independent claim is novel and non-obvious over the prior arts of record; therefore claims 20 is allowed.  

The dependent claim 2-3, 6, 8,10-14 and 16-17 are being definite, enabled by the specification, and further limiting to the independent claims, are also allowed. 
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abdullah Daud whose telephone number is 469-295-9283.  The examiner can normally be reached on 7:30 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ABDULLAH A DAUD/Examiner, Art Unit 2164     

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164